Tbuax, J.
The objection raised by the purchaser is solely upon the ground that the evidence before the referee upon the issues raised by the pleadings did not warrant the conclusion that the plaintiffs and defendant Mary E. Casey were the owners in fee of the whole property asttenahts in common. Every presumption is in favor of the validity of the judgment and the evidence sustains the referee’s report and judgment. No defect available to the purchaser is pointed out in the record. The court had jurisdiction of the subject-matter, and of the parties as far as the subject-matter was concerned, and therefore, its judgment is conclusive as to whatever is therein adjudicated, and the purchaser’s title will not be affected by any irregularity or defects not going to the question of jurisdiction. Blakeley v. Calder, 15 N. Y. 617; De Forest v. Farley, 62 id. 628; Brevoort v. Brevoort, 70 id. 140; Jordan v. Van Epps, 85 id. 436; Woodhull v. Little, 102 id. 167. In Jordan v. Van Epps, the Court of Appeals said: “ The rule is well settled that a judgment rendered by a court having competent authority to deal with the subject-matter involved in the action and jurisdiction of the parties, although against the facts or without facts to sustain it, is not void, and cannot be questioned collaterally. The judgment is final as1 to any matters the parties might have litigated as incident to or essentially connected with the subject-matter, and the purchaser gets a good title.” In fact, that court went so far as to say, in DeForest v. Farley, supra: “ That a purchaser gets a good title, where there is jurisdiction, although the proceedings were irregular.” In Brevoort v. Brevoort, supra: “ It was Feld tFat in a partition case the judgment is conclusive, although no notice has been published to bring in unknown parties and the purchaser will take a good title,” and in Blakeley v. Calder, supra, it was said that: “No one but the parties can call in question the purchaser’s title, and, as they are bound by the judgment, there is no reason why the sale should not be consummated.” See, also, Moran v. Conoma, 59 N. Y. Super. Ct. 101; affirmed, without opinion, by the Court of Appeals, in 128 N. Y. 591.
Motion granted, with $10 costs.
• Ordered accordingly.